
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.32


TENTH AMENDMENT TO CREDIT AGREEMENT


        THIS TENTH AMENDMENT TO CREDIT AGREEMENT ("Tenth Amendment") dated as of
September 11, 2002, by and among SUCCESSORIES, INC., an Illinois corporation,
SUCCESSORIES OF ILLINOIS, INC., an Illinois corporation, and CELEX
SUCCESSORIES, INC., a Canadian corporation (hereinafter, together with their
successors in title and assigns, called the "Borrowers" and each of which
individually is a "Borrower"), THE PROVIDENT BANK, as Agent, an Ohio banking
corporation ("Agent"), and various Lenders as set forth in the Credit Agreement.

PRELIMINARY STATEMENT

        WHEREAS, Borrowers, Agent and Lenders have entered into a Credit
Agreement dated as June 20, 1997, as amended by a First Amendment dated as of
July 16, 1997, a Second Amendment dated as of May 14, 1998, a Third Amendment
dated as of September 1, 1998, a Fourth Amendment dated as of April 28, 1999, a
Fifth Amendment dated as of April 6, 2000, a Sixth Amendment dated as of
August 28, 2000, a Seventh Amendment dated as of September 4, 2001, an Eighth
Amendment dated as of December 3, 2001, and a Ninth Amendment dated as of
June 7, 2002 (as so amended, the "Credit Agreement");

        WHEREAS, Borrowers have requested and Agent and Lenders have agreed to
make amendments to certain definitions in the Credit Agreement to allow certain
reductions in the Maximum Revolving Commitment to deferred for an additional
period of time; and

        WHEREAS, Borrowers, Agent and Lenders now wish to amend the Credit
Agreement in accordance with the terms and provisions hereof.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to
supplement and amend the Credit Agreement upon such terms and conditions as
follows:

        1.    Capitalized Terms.    All capitalized terms used herein shall have
the meanings assigned to them in the Credit Agreement unless the context hereof
requires otherwise. Any definitions as capitalized terms set forth herein shall
be deemed incorporated into the Credit Agreement as amended by this Tenth
Amendment.

        2.    Definitions; Exhibits.    

        (a)  The following definition contained in Section 1.2 of the Credit
Agreement are hereby amended in its entirety to read as follows:

        "Maximum Revolving Commitment" means an amount equal to (i) prior to the
Tenth Amendment Closing Date, such amount provided in the Credit Agreement as in
effect at such time, (ii) during the period from the Ninth Amendment Closing
Date through December 31, 2002, an amount equal to Three Million Five Hundred
Thousand and 00/100 Dollars ($3,500,000.00), and (iii) from and after January 1,
2003, an amount equal to Three Million and 00/100 Dollars ($3,000,000.00).

        (b)  Section 1.2 of the Credit Agreement is hereby amended to add the
following definition to read in its entirety as follows:

        "Tenth Amendment Closing Date" means the day on which the Tenth
Amendment to Credit Agreement is executed and delivered by all applicable
parties.

        3.    Reaffirmation of Covenants, Warranties and
Representations.    Borrowers hereby agree and covenant that all representations
and warranties set forth in the Credit Agreement including, without limitation,
all of those representations and warranties set forth in Article 5 thereof, are
true and accurate as of the date hereof and except to the extent that such
relate to a specific date. Borrowers further reaffirm all covenants set forth in
the Credit Agreement, and reaffirm each of the affirmative

--------------------------------------------------------------------------------

covenants set forth in Article 6, all financial covenants set forth in
Article 7, except to the extent modified or amended by this Tenth Amendment, and
all negative covenants set forth in Article 8 thereof, as if fully set forth
herein.

        4.    Conditions Precedent to Closing of Tenth Amendment.    On or prior
to the Tenth Amendment Closing Date, each of the following conditions precedent
shall have been satisfied:

        (a)    Documents.    Each of the documents to be executed and delivered
at the Tenth Amendment Closing and all other certificates, documents and
instruments to be executed in connection herewith shall have been duly and
properly authorized, executed and delivered by Borrowers and shall be in full
force and effect on and as of the Tenth Amendment Closing Date.

        (b)    Legality of Transactions.    No change in applicable law shall
have occurred as a consequence of which it shall have become and continue to be
unlawful (i) for Agent and each Lender to perform any of their agreements or
obligations under any of the Loan Documents, or (ii) for Borrowers to perform
any of their agreements or obligations under any of the Loan Documents.

        (c)    Performance.    Except as set forth herein, Borrowers shall have
duly and properly performed, complied with and observed each of their covenants,
agreements and obligations contained in each of the Loan Documents. Except as
set forth herein, no event shall have occurred on or prior to the Tenth
Amendment Closing Date, and no condition shall exist on the Tenth Amendment
Closing Date which constitutes a Default or an Event of Default.

        (d)    Proceedings and Documents.    All corporate, governmental and
other proceedings in connection with the transactions contemplated on the Tenth
Amendment Closing Date, each of the other Loan Documents and all instruments and
documents incidental thereto, shall be in form and substance reasonably
satisfactory to Agent.

        (e)    No Changes.    Since the date of the most recent balance sheets
of Borrowers delivered to Agent, no changes shall have occurred in the assets,
liabilities, financial condition, business, operations or prospects of Borrowers
which, individually or in the aggregate, are material to Borrowers, except as
otherwise disclosed to Lenders and Agents in writing, and Agent shall have
completed such review of the status of all current and pending legal issues as
Agent shall deem necessary or appropriate.

        5.    Miscellaneous.    

        (a)  Borrowers shall reimburse Agent for all fees and disbursements of
legal counsel to Agent which shall have been incurred by Agent in connection
with the preparation, negotiation, review, execution and delivery of this Tenth
Amendment and the handling of any other matters incidental hereto.

        (b)  All of the terms, conditions and provisions of the Credit Agreement
not herein modified shall remain in full force and effect. In the event a term,
condition or provision of the Credit Agreement conflicts with a term, condition
or provision of this Tenth Amendment, the latter shall govern.

        (c)  This Tenth Amendment shall be governed by and shall be construed
and interpreted in accordance with the laws of the State of Ohio.

        (d)  This Tenth Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns.

        (e)  This Tenth Amendment may be executed in several counterparts, each
of which shall constitute an original, but all which together shall constitute
one and the same agreement.

[Remainder of this page intentionally left blank. Signature page follows.]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Tenth Amendment has been duly executed and
delivered by or on behalf of each of the parties as of the day and year first
above written.

    BORROWERS:
 
 
SUCCESSORIES, INC., an Illinois corporation
 
 
By:
 
          /s/  GARY J. ROVANSEK      

--------------------------------------------------------------------------------

    Name: Gary J. Rovansek     Title: President
 
 
SUCCESSORIES OF ILLINOIS, INC., an Illinois corporation
 
 
By:
 
          /s/  GARY J. ROVANSEK      

--------------------------------------------------------------------------------

    Name: Gary J. Rovansek     Title: President
 
 
CELEX SUCCESSORIES, INC., a Canadian corporation
 
 
By:
 
          /s/  GARY J. ROVANSEK      

--------------------------------------------------------------------------------

    Name: Gary J. Rovansek     Title: President
 
 
AGENT:
 
 
THE PROVIDENT BANK, as Agent, an Ohio banking corporation
 
 
By:
 
          /s/  NICK JEVIC      

--------------------------------------------------------------------------------

    Name: Nick Jevic     Title: Senior Vice President
 
 
LENDERS:
 
 
THE PROVIDENT BANK, an Ohio banking corporation
 
 
By:
 
          /s/  NICK JEVIC      

--------------------------------------------------------------------------------

    Name: Nick Jevic     Title: Senior Vice President
 
 
 
 
 

3

--------------------------------------------------------------------------------





QuickLinks


TENTH AMENDMENT TO CREDIT AGREEMENT
